Citation Nr: 1700717	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  07-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. In an October 2005 rating decision, the RO granted service connection, effective July 1, 2005, for low back strain, and assigned a disability rating of 10 percent. In an August 2009 rating decision, the RO increased the rating to 20 percent effective May 30, 2007. The Veteran continued her appeal, seeking ratings higher than 10 percent from July 1, 2005, and 20 percent from May 30, 2007.

In December 2009, the Veteran had a Travel Board hearing before the undersigned Acting Veterans Law Judge (Acting VLJ). A transcript of that hearing is of record.

In June 2012, and again in December 2013, the Board remanded the case to the RO for the development of additional evidence.

In an August 2015 decision, the Board granted an initial 20 percent rating, and denied a rating higher than 20 percent from May 20, 2007. The Board also granted a separate 10 percent rating for left lower extremity radiculopathy.

The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In May 2016, the Court granted a Joint Motion for Partial Remand (JMPR) from the Veteran and VA (the parties), vacating the August 2015 Board decision to the extent that it denied an initial rating higher than 20 percent for low back strain, and remanding the case to the Board for additional action.

For the reasons explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

The Veteran essentially contends that from July 2005 forward her low back disability has produced impairment that warrants a rating higher than 20 percent. The Board is remanding the case again to obtain additional information.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2015). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating schedule, the rating criteria for evaluating disabilities of the spine include limitation of motion of the spine. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA is to consider any additional functional impairment due to weakened movement, excess fatigability, incoordination, excess fatigability, and flare-ups. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, for a VA medical examination regarding the rating of a disability rated based on limitation of motion to be adequate, the examiner must address the level of functional loss due to pain and flare-ups. In Deluca and Mitchell, the Court indicated that, if feasible, an examiner should describe functional loss due to pain during flare-ups in terms of the degree of additional loss of range of motion.

In the May 2016 JMPR, the parties noted that in VA examinations of the Veteran's low back in June 2005, May 2007, May 2008, and December 2012, the examiners noted the Veteran's reports of flare-ups, but did not adequately discuss what functional loss, if any, was due to the flare-ups, did not indicate at what degree in the range of motion pain limited functional loss during flare-ups, and did not explain why it was not feasible to describe the functional loss in those terms. Pursuant to the JMPR, the Board is remanding the case again for a new VA examination of the Veteran's low back, with detailed review of the file, including earlier VA examination reports, and opinion as to the degree of functional impairment over the appeal period.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA medical examination of her lumbar spine. Provide the Veteran's claims file to the examiner and all indicated tests and studies must also be performed, with particular attention given to the deficiencies noted in the Court's July 2014 Joint Motion. Specifically, the examiner should:

a) Describe the nature and severity of the Veteran's flare-ups of symptoms associated with the Veteran's back disability, and describe the extent of the Veteran's limitation of motion (in degrees) during such flare-ups.  

b) Describe the extent to which pain limits the Veteran's range of motion (in degrees) following repetitive motion.

c) Additionally test the range of motion of the lumbar spine in active and passive motion and with and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, her or she should clearly explain why that is so.

d) Consider the VA reports of VA examinations from 2005 forward and the current examination findings, including flare-ups as reported and described by the Veteran, and describe, if feasible, for all periods from 2005 forward, low back functional loss due to pain during flare-ups in terms of, or as comparable to, a degree of additional loss of range of motion.  If the examiner does not find that it is feasible to describe the functional loss during flare-ups in terms of degrees of limitation of motion, explain why it is not feasible.

2. Thereafter, review the expanded record and readjudicate the ratings from the establishment of service connection forward for the Veteran's low back disability including strain. If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


